DETAILED ACTION
Background
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on March 25, 2022.  This action is made final.
Claims 1, 8, and 15 are amended.  Claims 1-20 are pending for examination.  Claims 1, 8, and 15 are independent claims.

Claim Rejections - 35 USC § 103
The following is a quotation 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over the CtrlWiz Xbox Controller Plugin (hereinafter “CtrlWiz Plugin”) as implemented on Autodesk Navisworks Manage 2018 (hereinafter “Navisworks”) as evidenced by Soliman, Daniel Fahmi, We built an Xbox Controller plugin for Navisworks, Buildfore, Inc., available at https://www.buildfore.com/blog/we-built-an-xbox-controller-plugin-for-navisworks (Jun. 8, 2019) (hereinafter “Soliman”) and Lovelace, Jake, and Creech, Jesse, Make NavisWORK for You: Intro to the Navisworks API, Autodesk University, available at https://www.autodesk.com/autodesk-university/class/Make-NavisWORK-You-Intro-Navisworks-API-2018 (2018) (hereinafter “Lovelace”) in view of Wells1784, Making Work Fun: Setting Up Xbox Controller for Autodesk Inventor, Instructables, available at https://www.instructables.com/Making-Work-Fun-Setting-Up-Xbox-Controller-for-Aut/ (PDF version available at https://content.instructables.com/pdfs/EFY/0VR5/ITCHCHVA/Making-Work-Fun-Setting-Up-Xbox-Controller-for-Aut.pdf) (Sep. 13, 2017) (hereinafter “Wells1784”).
Regarding Claim 1, CtrlWiz Plugin teaches a system (see, e.g., Soliman, p. 2, para. 5, describing release of the CtrlWiz Xbox Plug-in for Navisworks; and p. 1, paras. 2 and 3, indicating implementation using the Xbox One Controller on currently available PCs [representing various systems]) comprising:
One or more processors; and
One or more non-transitory computer-readable storage media storing instructions that, when executed by the one or more processors (see, e.g., id., p. 1, Video, 00:05-00:25, illustrating implementation of navigation of a model in Navisworks on a Dell laptop [known in the art to comprise one or more processors executing instructions stored on storage media] using a wireless Xbox controller; and p. 1, paras. 2 and 3, indicating implementation using the Xbox One Controller on currently available PCs [known to represent processors executing instructions]), cause the system to:
Receive, at a graphical user interface (GUI), a first user input selecting a drop down menu presented by a three-dimensional modeling application (see, e.g., id., p. 2, para. 5, indicating implementation as a plugin for Navisworks [known in the art as a three-dimensional modeling application]; and see, e.g., Lovelace, p. 1, Description, describing getting more out of Navisworks software by using the Navisworks API to implement plugins; Handout, pp. 7-13, Implementing a Basic “Hello World” Plugin, describing and illustrating implementation and deployment of a simple Navisworks plugin and describing and illustrating running the implemented plugin by opening Navisworks and selecting a button on a “Tool add-ins 1” toolbar [which can be viewed as a dropdown menu]; and Video, 25:48-27:08, describing and illustrating installing a plugin file to a Navisworks directory, running the Navisworks software, hovering over an newly added ribbon panel tab labeled “Tool add-ins 1” [which can be viewed as a dropdown menu], and selecting the “Tool add-ins 1” ribbon panel tab); 
Present, via the GUI, a plug-in (see, e.g., id., Video, 27:08-27:27, illustrating selecting the “Tool add-ins 1” ribbon panel tab to cause display of various plugin buttons including a “HelloWorld” button corresponding to the previously installed plugin file and illustrating selection of the “HelloWorld” button to cause execution of a function of the installed plugin), the plug-in identifying a one or more modeling navigation commands for a particular type of handheld controller (see, e.g., Soliman, p. 2, para. 5, describing release of the CtrlWiz Xbox Plug-in for Navisworks; and p. 1, paras. 2 and 3, indicating implementation using the Xbox One Controller [a particular type of handheld controller]);
Receive, at the GUI, a second user input selecting a function of the plug-in from the drop down menu (see, e.g., id., Video, 27:08-27:27, illustrating selecting the “Tool add-ins 1” ribbon panel tab to cause display of various plugin buttons including a “HelloWorld” button corresponding to the previously installed plugin file and illustrating selection of the “HelloWorld” button to cause execution of a function of the installed plugin);
Assign, at least partly in response to the second user input, a particular modeling navigation commands to one or more actuators of a handheld controller to designate a layout for the handheld controller (see, e.g., Soliman, p. 3, first figure, illustrating assignment of Xbox controller elements to various functions; p. 4, a history of movement, describing various ways of navigating a model in Navisworks and indicating use of the CtrlWiz plugin to allow movement within and viewing of a model in Navisworks using an Xbox controller; and p. 1, Video, 00:05-01:13, illustrating implementation of navigation of models in Navisworks using an Xbox controller such that different Xbox elements are associated with different aspects of navigation);
Open a drawing file with the three-dimensional modeling application to render a virtual three-dimensional space (see, e.g., id., p. 4, a history of movement, describing opening a model in Navisworks; and p. 1, Video, 00:05-01:13, illustrating navigation of opened models in Navisworks using an Xbox controller);
Receive, at the GUI, a third user input selecting the handheld controller for activation (see, e.g., id., p. 1, para. 1, indicating navigating in Navisworks using a keyboard and mouse; p. 4, a history of movement, describing various ways of navigating in Navisworks and contrasting navigation using an Xbox controller; and p. 1, Video, 00:05-01:13, illustrating navigation in Navisworks, on laptops comprising alternative input devices such as keyboards and touchpads, using an Xbox controller.  Note that use of controller at a user interface representing input comprises activation of the controller in some form); and
Navigate the virtual three-dimensional space with the one or more actuators of the handheld controller (see, e.g., id., p. 4, a history of movement, indicating use of an Xbox controller to navigate a model in Navisworks, and p. 1, Video, 00:05-01:13, illustrating navigating in Navisworks using various elements of an Xbox controller such as joysticks and triggers).
However, CtrlWiz Plugin is silent regarding presenting the plug-in identifying a particular model navigation command of one or more modeling navigation commands, the second user input selecting the particular model navigation command; and assigning, at least partly in response to the second user input, the particular model navigation command to create the layout.
Wells1784 teaches a system (see, e.g., Wells1784, p.1, para. 1, describing setting up an Xbox controller to work with Autodesk Inventor and illustrating implementation on a computer system comprising monitors) comprising instructions causing the system to: present, via a GUI, software identifying a particular model navigation command of one or more modeling navigation commands for a particular type of handheld controller; receive, at the GUI, a user input selecting the particular model navigation command; and assign, at least partly in response to the user input, the particular model navigation command to one or more actuators of a handheld controller to create a layout for the handheld controller (see, e.g., id., p. 1, paras. 1 and 2, describing using a program called JoyToKey to turn the controller into a modified mouse and keypad that can be programmed to work on several applications and describing an ability to set up several functions per button strike; pp. 2-8 and PDF version, pp. 2-6, illustrating list screens in the JoyToKey software showing assignments of various elements of the controller to various mouse and keyboard functions and illustrating assignment screens in the JoyToKey software to assign mappings between various elements of the controller and various mouse and keyboard functions [including a particular model navigation command]; and p. 6, Video, 0:00-0:21, illustrating use of an Xbox controller to navigate and interact with Autodesk Inventor [indicating assignment relative to a particular type of handheld controller]).
CtrlWiz Plugin and Wells1784 are analogous art at least because they are from the same field of endeavor as the claimed invention, referencing systems including managing input to three-dimensional modeling applications and with teachings directed toward mapping of an Xbox controller.  Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine the teachings of CtrlWiz Plugin and Wells1784 and implement a system in which a plug-in identifying a particular model navigation command of one or more modeling navigation commands for a particular type of handheld controller is presented via a GUI, a user input selecting the particular model navigation command is received at the GUI, and the particular model navigation command is assigned, at least partly in response to the user input, to one or more actuators of a handheld controller to create a layout for the handheld controller in order to allow control using different input devices and to allow customization of an input device by a user at a related program interface (see Wells1784, p. 1, para. 1; and in view of the value of customization well known in the art).  
Regarding Claim 2, CtrlWiz Plugin as modified by Wells1784 teaches the system of Claim 1, wherein the one or more actuators comprise a left-thumb stick, a right-thumb stick, a left bumper, a right bumper, a left trigger, a right trigger, and a plurality of buttons (see, e.g., Soliman, p. 3, first figure, illustrating function assignments of Xbox controller comprising a left-thumb stick, a right-thumb stick, a left bumper, a right bumper, a left trigger, a right trigger, and a plurality of buttons; and see also, e.g., Wells1784, p. 2 and PDF version, p. 2, illustrating list screens in the JoyToKey software showing assignments of various elements of the controller to various mouse and keyboard functions; and p. 6, Video, 0:00-0:21, illustrating use of various elements of an Xbox controller, including a button and a bumper, to navigate and interact with Autodesk Inventor).
Regarding Claim 3, CtrlWiz Plugin as modified by Wells1784 teaches the system of Claim 2, wherein the three-dimensional modeling application comprises a building information management (BIM) application (see, e.g., Soliman, p. 2, para. 5, describing release of the CtrlWiz plugin for Navisworks [known in the art as a BIM application]).
Regarding Claim 4, CtrlWiz Plugin as modified by Wells1784 teaches the system of Claim 1, wherein the one or more modeling navigation commands comprise one or more of a simulated left-mouse click, a simulated right-mouse click, select multiple objects, clear object selection, display a current layout of the handheld controller, activate mouse, display a menu of properties associated with a selected object, display a selection tree indicating sub-drawings related to the drawing file, print a current screen, crawl, sprint, elevation up, elevation down, camera movement, invert speed control, invert y-axis, display properties, clear, or exit (see, e.g., Soliman, p. 3, first figure, illustrating assignments to an Xbox controller of functions comprising sprint, elevation up, elevation down, look [representing camera movement], and quit Xbox controller [representing an exit function]; and see, e.g., Wells1784, p. 2 and PDF version, p. 2, illustrating list screens in the JoyToKey software showing assignments of various elements of the controller to various mouse and keyboard functions including L-Click [simulated left-mouse click], R-Click [simulated right-mouse click], and Stick 1 [activate mouse].  Note that the teachings anticipate the alternative language of the claim).
Regarding Claim 5, CtrlWiz Plugin as modified by Wells1784 teaches the system of Claim 1, wherein the instructions, when executed, further cause the system to: determine that the handheld controller is coupled to a controller port (see, e.g., Soliman, p. 4, a history of movement, indicating use of an Xbox controller to navigate a model in Navisworks, and p. 1, Video, 00:05-01:13, illustrating navigating in Navisworks using various elements of an Xbox controller [indicating coupling of the controller in some form]; and see, e.g., Wells1784, p. 1 and p. 6, Video, 0:00-0:21, describing and illustrating use of a wired Xbox controller to navigate and interact with Autodesk Inventor [representing a controller coupled to a controller port].  One of ordinary skill in the art would have been motivated to use a wired controller coupled to a port under the same rationale as provided in the discussion of Claim 1 above and further in order to allow implementation using various types of controllers); and present, at least partly in response to the second user input and the handheld controller being coupled to the controller port, a controller identifier indicating that the handheld controller is available for selection (see, e.g., id., p. 1, pp. 2-8 and PDF version, pp. 2-6, illustrating list screens in the JoyToKey software showing assignments of various elements of a selected controller labeled “Joystick 1” [a controller identifier] to various mouse and keyboard functions and illustrating assignment screens in the JoyToKey software to assign mappings between various elements of the selected controller as indicated by the “(Joystick#1)” label [a controller identifier] in various dialog interfaces.  One of ordinary skill in the art would have been motivated to present a controller identifier under the same rationale as provided in the discussion of Claim 1 above and further in order to allow a user to select and manage a specific controller among a plurality of controllers).
Regarding Claim 8, CtrlWiz Plugin as modified by Wells1784 teaches a method corresponding to the system of Claim 1.  Noting that receiving one or more user inputs comprises various recited inputs and that a dropdown menu is a menu, the same rationale of rejection provided above is applicable.
Regarding Claim 9, CtrlWiz Plugin as modified by Wells1784 teaches a method corresponding to the system of Claim 2.  In view of the discussion of Claim 8 and noting that an Xbox controller can be viewed as a standardized gaming console controller, the same rationale of rejection provided above is applicable.
Regarding Claim 10, CtrlWiz Plugin as modified by Wells1784 teaches a method corresponding to the system of Claim 3.  In view of the discussion of Claim 8, the same rationale of rejection provided above is applicable.
Regarding Claim 11, CtrlWiz Plugin as modified by Wells1784 teaches a method corresponding to the system of Claim 4.  In view of the discussion of Claim 8, the same rationale of rejection provided above is applicable.
Regarding Claim 12, CtrlWiz Plugin as modified by Wells1784 teaches a method corresponding to the system of Claim 5.  In view of the discussion of Claim 8, the same rationale of rejection provided above is applicable.

Claims 6, 13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over CtrlWiz Plugin in view of Wells1784 and in further view of Kim et al., U.S. Patent Application 2012/0198098 A1 (published Aug. 2, 2012) (hereinafter “Kim”).
Regarding Claim 6, CtrlWiz Plugin as modified by Wells1784 teaches the system of Claim 5 as discussed above but appears to be silent regarding the system wherein the instructions, when executed, further cause the system to receive a selection of the controller identifier from a list of controller identifiers and, at least partly in response to the selection of the controller identifier, cause the handheld controller to vibrate.
Kim teaches a system (see, e.g., Kim, Abstract, describing an apparatus and method supporting bidirectional pairing between devices) wherein instructions, when executed, cause the system to receive a selection of a controller identifier from a list of controller identifiers and, at least partly in response to the selection of the controller identifier, cause the handheld controller to vibrate (see, e.g., id., paras. 78-84, describing and illustrating a process for supporting bidirectional pairing between devices in which a first device displays a list of connectable devices, a selection of one device in the list of the devices is received according to user input, the first device generates an indicator operation request message for operating an indicator of the selected device, and the selected device operates an indicator such as a display, an LED, a vibration motor, or a speaker, and describing an example in which the selected device generates a vibration).
Kim is analogous art at least because it is from the same field of endeavor as the claimed invention, referencing systems including managing connections between devices.  Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine the teachings of CtrlWiz Plugin, Wells1784, and Kim and implement a system in which instructions cause the system to receive a selection of a controller identifier from a list of controller identifiers and, at least partly in response to the selection of the controller identifier, cause a handheld controller to vibrate in order to intuitively inform a user of a connection with a selected device (see, e.g., Kim, para. 84; and in view of the value of haptic feedback well known in the art).  
Regarding Claim 13, CtrlWiz Plugin as modified by Wells1784 and as further modified by Kim teaches a method corresponding to the system of Claim 6.  In view of the discussion of Claim 8, the same rationale of rejection provided above is applicable.
Regarding Claim 15, CtrlWiz Plugin as modified by Wells1784 teaches a device corresponding to the system of Claim 1 and CtrlWiz Plugin as modified by Wells1784 and as further modified by Kim teaches a device corresponding to the system of Claim 6.  The same rationales of rejection provided above are applicable.
Regarding Claim 16, CtrlWiz Plugin as modified by Wells1784 teaches a device corresponding to the system of Claim 2.  In view of the discussion of Claim 15 and noting that an Xbox controller can be viewed as a standardized gaming console controller, the same rationale of rejection provided above is applicable.
Regarding Claim 17, CtrlWiz Plugin as modified by Wells1784 teaches a device corresponding to the system of Claim 3.  In view of the discussion of Claim 15, the same rationale of rejection provided above is applicable.
Regarding Claim 18, CtrlWiz Plugin as modified by Wells1784 teaches a device corresponding to the system of Claim 4.  In view of the discussion of Claim 15, the same rationale of rejection provided above is applicable.
Regarding Claim 19, CtrlWiz Plugin as modified by Wells1784 teaches a device corresponding to the system of Claim 5.  In view of the discussion of Claim 15, the same rationale of rejection provided above is applicable.
Regarding Claim 20, CtrlWiz Plugin as modified by Wells1784 teaches a device corresponding to the system of Claim 6.  In view of the discussion of Claim 15, the same rationale of rejection provided above is applicable.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over CtrlWiz Plugin in view of Wells1784 and in further view of Mashaal et al., U.S. Patent Application 2011/0093656 A1 (published Apr. 21, 2011) (hereinafter “Mashaal”).
Regarding Claim 7, CtrlWiz Plugin as modified by Wells1784 teaches the system of Claim 1 as discussed above and further teaches the system wherein the instructions, when executed, further cause the system to save the layout associated with a layout identifier (see, e.g., Wells1784, p. 2 and PDF version, p. 2, illustrating list screens in the JoyToKey software showing a list of profiles or mappings including “AutoCad” and “Inventor” and providing management functions including “Create” and “Rename” [representing saving of a layout associated with a layout identifier].  One of ordinary skill in the art would have been motivated to save a layout under the same rationale as provided in the discussion of Claim 1 above and further in order to allow a user to save a controller customization state).
However, CtrlWiz Plugin as modified by Wells1784 appears to be silent regarding the system wherein the layout is saved based on one or more layout identifier rules comprising: prohibiting the layout identifier from comprising a ‘DefaultConfig’ string; prohibiting a period punctuation mark in the layout identifier; or including a .txt suffix in the layout identifier.
Mashaal teaches a system (e.g., Mashaal, Abstract, describing systems, methods, and computer readable media for managing digital media in a memory storage device) wherein a file is saved based on one or more file identifier rules comprising: prohibiting the file identifier from comprising a string; prohibiting a punctuation mark in the layout identifier; or including a suffix in the layout identifier (see id., para. 82, describing embodiments in which a device model has a filename convention requirement such as including limitations on the characters allowed within the filename and limitations on the filename extensions used.  Note that a specific string, punctuation mark, or suffix constitutes nonfunctional descriptive material not entitled to patentable weight.  See MPEP § 2111.05.  Note also that teachings regarding characters and extensions anticipate the alternative language of the claim).
Mashaal is analogous art at least because it is from the same field of endeavor as the claimed invention, referencing systems including saving data.  Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine the teachings of CtrlWiz Plugin, Wells1784, and Mashaal and implement a system in which a layout associated with a layout identifier is saved based on one or more layout identifier rules comprising: prohibiting the layout identifier from comprising a ‘DefaultConfig’ string; prohibiting a period punctuation mark in the layout identifier; or including a .txt suffix in the layout identifier in order to meet the requirements of different file systems of different devices (see, e.g., Mashaal, para. 82; and in view of the value of syntactic requirements well known in the art).  
Regarding Claim 14, CtrlWiz Plugin as modified by Wells1784 and as further modified by Mashaal teaches a method corresponding to the system of Claim 7.  In view of the discussion of Claim 8, the same rationale of rejection provided above is applicable.

Response to Arguments
Applicant’s arguments filed March have been fully considered but are to some extent moot in view of the new grounds of rejection.  Applicant argues on pages 9 and 10 of the Amendment (pages 2 and 3 of the Remarks) that CtrlWiz Plugin in view of Wells1784 fails to teach or suggest amended limitations including presenting a plug-in identifying a particular model navigation command via a GUI, receiving user input selecting a particular model navigation command at the GUI, and assigning the particular model navigation command in response to the user input, arguing that CtrlWiz Plugin doesn’t show these features.  However, as noted in the rejections above, user interface features for selection of particular model navigation commands and assigning the commands to a handheld controller to create a layout for the handheld controller is taught by Wells1784.  Implementation of such user interface features in the context of a plug-in as taught by CtrlWiz Plugin and used for accomplishing the assignments described by CtrlWiz Plugin would have been obvious to one of ordinary skill in the art for the reasons noted above.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: Selfe et al., U.S. Patent Application 2016/0104371 A1 (published Apr. 14, 2016), teaching methods for changing configuration information of a control device.
Note that pinpoint citations to prior art references provided in this action are exemplary and should not be taken as limiting; each of the references as a whole is considered to provide disclosure relevant to the claimed invention and may be relied upon for all that it would have reasonably suggested to one of ordinary skill in the art.  See MPEP § 2123.
Applicant’s Amendment necessitated any new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Conrad Pack whose telephone number is (571) 270-7967 and fax number is (571) 270-8967.  The examiner can normally be reached on Monday through Friday, 9:30 to 6:00 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Conrad Pack/
Examiner, Art Unit 2174
4/9/2022



/SHERIEF BADAWI/Supervisory Patent Examiner, Art Unit 2174